Citation Nr: 0617716	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  99-10 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Service connection for post-traumatic stress disorder (PTSD)


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel






INTRODUCTION

The appellant had active military service from May 1966 to 
January 1969.  He served in Vietnam from June 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 RO rating decision that 
denied service connection for PTSD.  The appellant filed a 
Notice of Disagreement (NOD) in September 1998, and the RO 
issued a Statement of the Case (SOC) in October 1998.  The 
appellant filed a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) in May 1999.

In April 2004, the appellant and his son testified during a 
hearing before a Veterans Law Judge in Washington, D.C.  In 
June 2004, the veteran submitted additional evidence to the 
Board with a waiver of RO jurisdiction.  

In September 2004, the Board remanded the claim to the RO, 
via the Appeals Management Center (AMC)  for further action.  
After accomplishing the requested action, the RO continued 
the denial of the claim (as reflected in the October 2005 
Supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.

In a 2006 letter, the Board advised the appellant that the 
Veterans Law Judge who presided at that hearing is no longer 
serving with the Board, and the appellant notified the Board 
in March 2006 that he wanted another hearing.  Accordingly, a 
new hearing was scheduled for May 2006; however, the 
appellant did not appear.  Hence, the Board will proceed with 
consideration of the claim on the basis of the current 
record.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the appellant has been diagnosed with PTSD, there 
is no credible evidence that he engaged in combat with the 
enemy, and none of his alleged in-service stressful 
experiences have been corroborated by service records or 
other credible evidence.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim for service connection for PTSD in 
light of the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim has 
been accomplished, as explained below.

In a November 1997 pre-rating letter (prior to enactment of 
the VCAA), the RO advised the appellant of the criteria for 
service connection for PTSD.  In the August 1998 rating 
decision, the October 1998 SOC, and the SSOCs of June 1999, 
December 2003, and October 2005, the RO advised the appellant 
of the VA's duty to assist under the VCAA, the evidence 
considered to date, and the legal and evidentiary bases for 
the denial of the benefits claimed.  After each of these 
documents, the appellant was afforded an opportunity to 
respond.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence. 

The Board notes that the claim was remanded in September 2004 
specifically to ensure compliance with the VCAA prior to the 
Board's adjudication on the merits; the AMC subsequently sent 
the appellant a post-remand notice letter in September 2004 
that satisfies the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the 
appellant was advised that VA is required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The letter identified 
the evidence of record to that point, including newly-
received evidence, and asked the appellant to identify and 
provide the necessary releases for any medical providers from 
whom he wished VA to obtain additional evidence for 
consideration.  The AMC's letter specifically advised the 
appellant, "If you have any evidence in your possession that 
pertains to your appeal, please send it to us."  
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this case.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
This is logical, since the rating decision on appeal was 
issued prior to enactment of the VCAA.  However, the Board 
finds that the lack of full pre-adjudication notice in this 
appeal has not, in any way, prejudiced the appellant.  The 
Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (rev'd on other grounds, Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006)).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  In these case, 
adequate notice was completed by the AMC's letter in 
September 2004, after which the appellant had yet another 
opportunity to present information and evidence in support of 
his claim prior to the RO's readjudication of the claim in 
October 2005.  Neither in response to the documents cited 
above, nor at any other point during the pendency of this 
appeal, has the appellant informed the RO of the existence of 
any evidence-in addition to that noted below-that needs to 
be obtained prior to appellate review 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the veteran's status is not at issue.  While 
the  RO has not notified the appellant of the criteria for 
degree of disability or effective date of rating, on these 
facts, such omission is harmless.  Id.  Because the Board's 
decision herein denies service connection for PTSD, no 
disability rating or effective date is being assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and from those VA medical providers 
that the appellant identified as having relevant records.  
The appellant has not identified, and the file does not 
indicate, that there are any non-VA medical providers having 
records that should be obtained before the claim is 
adjudicated.  The appellant has been afforded a VA medical 
examination to determine the etiology of his psychiatric 
disorder, and the report of that examination is of record.  
The appellant was afforded a hearing before the Board in 
which to present evidence and arguments in support of his 
claim; the transcript of that hearing is of record.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  The record also presents no basis for further 
development to create any additional evidence in connection 
with the claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.


II.  Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f). 
 
The appellant has been competently diagnosed with PTSD (see 
the VA medical examination conducted in December 1997, and a 
VA medical treatment note by Dr. E.W.Z., a VA psychiatrist, 
dated in October 2004).   Even assuming, without deciding, 
that these diagnoses meet the diagnostic criteria for PTSD, 
here, there is no credible evidence that a claimed -service 
stressor occurred.

As a threshold matter, the evidence necessary to establish 
the occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
a veteran engaged in "combat with the enemy."  See Gaines v. 
West, 11 Vet. App. 353, 359 (1998).  Participation in combat, 
a determination that is to be made on a case-by-case basis, 
requires that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999); see also Sizemore v. 
Principi, 18 Vet. App. 264, 273-74 (2004);  Moran v. 
Principi, 17 Vet. App. 149 (2003).  See also 

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, 
the alleged stressor is not combat related, then the 
claimant's lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  See Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 
6 Vet. App. 283, 289-290 (1994).  

The appellant's service personnel record shows that he was in 
Vietnam from June 1967 to January 1969.  There is no 
objective indication in the appellant's service personnel or 
medical records that he saw any combat during that time -
e.g., no indication of a wound, no award of a combat badge or 
an award for valor, etc.  The Board emphasizes that service 
in a combat zone, without more, is not sufficient to 
establish that the appellant engaged in combat with the 
enemy.  See e.g., Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991)

The appellant had a VA medical examination in December 1997, 
and also had a concurrent Social and Industrial Survey.  At 
that time, the appellant stated that while in Vietnam he had 
killed an old man who was pacing off the distance to an 
ammunition bunker in his camp, and that he customarily killed 
the enemy rather than take prisoners.  He stated that he 
would be assigned a machine gunner to protect his bulldozer 
during operations, and that four of those machine gunners 
were killed in his presence.  He stated that his friend 
"[redacted]." was killed by a booby trap while walking next to 
the appellant, and that he performed "secret missions" 
usually behind enemy lines.  The examiner diagnosed "severe 
PTSD."  (The Board notes that, per the RO's letter to the 
appellant in April 2001, there is no record of a "[redacted]." 
having been killed in Vietnam, and the only "[redacted]." 
who was killed in Vietnam during the appellant's service in 
that country was in a different region.)  

In January 1998, the appellant submitted a VA Form 21-4138 
(Statement in Support of Claim) 8, in which he stated that he 
was awarded two Purple Heart Medals for wounds received in 
combat.  The Board notes that there are no Purple Heart 
Medals in the appellant's personnel service record, as 
verified by his military branch of service (see Personnel 
Information Exchange System (PIES) response in March 1999), 
and there is no indication of combat wounds in his service 
medical records.

In the January 1998 statement, the appellant also asserted 
that the was deployed on temporary duty (TDY) to such combat 
units as the 1st Cavalry Division, 82nd Airborne Division, and 
9th Infantry Division, and that he served in that capacity in 
such locations as Phan Thiet (Vietnam), Da Nang (Vietnam), 
Chu Lai (Vietnam), Cambodia, and the demilitarized zone 
(DMZ).  However, the Operational Report - Lessons Learned for 
the appellant's unit, the 87th Engineer Battalion 
(Construction), does not mention supporting any of those 
combat units, and does not cite support to any operations in 
Cambodia, the DMZ, Da Nang, or Chu Lai. 

In January 1998, the appellant further stated that two 
machine gunners (one named P.D.A., the other's name unknown) 
were killed in his presence.  The appellant indicated that 
P.D.A. was killed close to Christmas in 1968, but the Center 
for Unit Records Research (CURR) reported that no soldier 
named P.D.A. was assigned to the appellant's unit and that no 
soldier by that name was killed in December 1968.  
Subsequently, in a December 1998 "buddy statement," veteran 
R.C.F. asserted as a witness that Private First Class P.D.A. 
was killed, and the appellant was injured, in a mortar attack 
near Pleiku during operations conducted by the 1st Cavalry 
Division in January or February 1968; the appellant and RCF 
were subsequently treated for wounds and the appellant was 
awarded a Purple Heart Medal.  However, the Board notes that 
veteran R.C.F.'s statement is not substantiated by verifiable 
facts.  According to Army records, the actual Private First 
Class P.D.A. was killed in October 1967 (not January-February 
1968 or December 1968) by small arms fire (not mortar fire) 
in Tay Ninh Province (not Pleiku) while assigned to the 25th 
Infantry Division (not the 1st Cavalry Division or the 87th 
Engineer Battalion). The CURR stated in a December 1998 
letter that the death of the actual Private First Class 
P.D.A. could not be verified as a stressful event involving 
the appellant.  Also, contrary to veteran R.C.F.'s statement 
and as noted above, there is no mention in service personnel 
or medical records that the appellant was ever awarded a 
Purple Heart Medal or treated for wounds received in combat.

The appellant also stated that, while assigned to temporary 
duty in Cambodia, the appellant used his bulldozer to dig out 
tunnels that had been used by the enemy, during the course of 
which he uncovered numerous bodies, including the bodies of 
children.  The Board notes that there is no indication that 
the appellant was ever in Cambodia (as noted above, the 
Operational Report of the 35th Engineer Battalion does not 
show any operations in Cambodia), and there is no objective 
corroboration that the specific claimed stressful event 
occurred.   The Board notes that this event (uncovering 
bodies with a bulldozer) is the type of anecdotal experience 
that is not capable of independent verification.  See Cohen 
v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, 
although they may be true, are not researchable.  In order to 
be researched, incidents must be reported and documented.").

The record reflects similar events that are either not 
verified or verifiable.  The record includes VA psychiatric 
treatment notes during which the appellant reported that he 
had slit the throat of an enemy, and still has the knife (see 
VA treatment note dated in July 2000).  He also reported that 
he was exposed to enemy fire on the river, that he had to 
leave his watercraft and make his way back to camp through 
three miles of enemy-held territory, and that he had worked 
for three months with the Army Special Forces ("green 
berets") (see VA treatment note dated in March 2001).  The 
occurrence of none of these events is verified by credible 
evidence.
 
Further, during his April 2004 Board hearing, the appellant 
testified that, on one occasion, a soldier was shot in the 
left temple as he sat on the appellant's bulldozer beside the 
appellant, but the appellant does not remember that soldier's 
name.  On another occasion, the appellant came under fire 
while traveling on a Landing Ship, Tank (LST) from Cam Ranh 
Bay to Phan Thiet.  Neither of these events is corroborated 
by objective evidence.  

In addition to the December 1998 "buddy statement" by 
veteran R.C.F. discussed above, the file contains "buddy 
statements" from veteran W.J.L. and veteran B.M., both 
received in January 2004.  W.J.L. and B.M. both assert that 
they knew the appellant in Vietnam and believe that he had 
extensive combat service; however, neither W.J.L. nor B.M. 
asserts having personally witnessed the appellant in combat 
generally, or having personally witnessed a claimed stressor 
specifically.  Accordingly, neither "buddy statement" 
constitutes credible evidence to establish any verified 
stressor.   

Under these circumstances, the Board finds that there is no 
verified or verifiable in-service stressor to support the 
claim.  As indicated above, he has asserted various actions 
associated with alleged combat service, but none of the 
verifiable actions (to include the deaths of soldier [redacted] 
[redacted] and soldier P.D.A., and assignment to a series of 
combat units) have actually been verified; the other claimed 
stressors (using his bulldozer to collapse tunnels, being 
exposed to enemy fire while aboard an LST, slitting the 
throat of an enemy soldier) are too vague to be verified at 
all.  The Board also points out that the "buddy statements" 
that the appellant has produced either fail to document that 
the appellant personally engaged in combat, or are so 
inconsistent with verifiable facts as to be not credible.

As a final note, the Board points out that an October 2004 VA 
treatment note by Dr. E.W.Z. stating that Dr. E.W.Z. has "no 
doubt whatsoever" that the appellant's PTSD is due to combat 
in Vietnam.  However, just because a physician or other 
health care professional accepted the appellant's description 
of his active service experiences as credible and diagnosed 
the appellant as suffering from PTSD does not mean the Board 
is required to grant service connection for PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In this case, Dr. 
E.W.Z. is competent to diagnose PTSD and is competent to 
opine whether the appellant's condition is or is not 
consistent with certain stressors; however, that physician's 
statement does not constitute credible evidence that an 
alleged stressor actually occurred-a specific requirement 
for service connection for PTSD set forth in 38 C.F.R. 
§ 3.304(f).  In this regard, the Board notes that a medical 
professional's opinion based on a post-service examination of 
a veteran-after-the-fact- medical evidence-cannot establish 
the in-service occurrence of an alleged stressor.  See Cohen, 
10 Vet. App. at 145; Moreau,  9 Vet. App. at 395-96 (1996).  
Further, the existence of an event alleged as a "stressor" 
that caused PTSD is an adjudicative, not a medical, 
determination.  See Zarycki, 6 Vet. App. at 97-98.  

Under these circumstances, the Board must conclude that an 
essential criterion for establishing service connection for 
PTSD-credible evidence that a claimed stressor occurred-has 
not been met; hence, the claim for service connection for 
PTSD must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER


Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


